Citation Nr: 0803767	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.  The veteran also served in the Army Reserve from 
May 1978 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above claims.

In August 2007, the veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a left hip disability, a back 
disability or tinnitus.

2.  The veteran's current right shoulder disability, right 
knee disability and sleep apnea did not have their onset 
during active service, or result from disease or injury in 
service.

3.  The veteran's current hypertension and hearing loss did 
not have their onset during active service, or within one 
year after separation from service, or result from disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left hip disability, a back disability, a right shoulder 
disability, a right knee disability and sleep apnea have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  38 U.S.C.A. § 
101(24) also includes within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.

However, presumptive periods do not apply to active duty for 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, 38 C.F.R. §§ 3.307 
and 3.309 may only be considered relative to the veteran's 
period of active duty from September 1970 to April 1972.

In this case, the record does not contain a current diagnosis 
of a left hip disability, a back disability or tinnitus.  In 
fact, post-service medical evidence is entirely negative for 
any competent evidence of the clinical presence of these 
conditions.  The only evidence of the existence of these 
disabilities are the veteran's own statements, his December 
2001 report of medical history in which he reported back 
pain, and the December 2001 occupational health examination 
that indicated a history of ringing in the ears.  In the 
absence of any competent evidence of a current left hip 
disability, back disability or tinnitus, the Board must 
conclude the veteran does not currently suffer from these 
disabilities.

Regarding the remaining claims, post-service medical 
treatment records show that the veteran had been diagnosed as 
having right knee pain, right rotator cuff repair, sleep 
apnea, hypertension, and hearing loss.  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show, nor 
does the veteran contend, that his right knee disability, 
right shoulder disability, sleep apnea or hypertension had 
their onset in service.  The service medical records during 
the period of active military service document no complaints 
or treatment for any of these conditions and the March 1972 
separation examination reported the veteran's physical 
condition, including the lower extremities, upper 
extremities, and blood pressure, as normal.  The post-service 
medical treatment records document none of these disabilities 
until 2005 for knee pain, 2004 for right rotator cuff repair, 
1992 for sleep apnea, and 1995 for hypertension, many years 
after service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

In addition, there is no competent evidence or medical 
opinion contained in the private and VA medical records 
showing or indicating that a right knee disability, a right 
shoulder disability, sleep apnea or hypertension are related 
to active service or active duty during his time in the 
Reserves.  The record shows both private and VA treatment for 
these disabilities, however, there is no medical evidence 
showing that they are somehow related to service.  

Based on the above, the Board must find that both service and 
post-service treatment records provide evidence against these 
claims, indicating disorders that began years after service 
with no connection to service. 

In addition, neither the Board nor the veteran (or his 
representative) is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current right knee disability, 
right shoulder disability, sleep apnea or hypertension to 
service and the medical evidence of record does not otherwise 
demonstrate that they are related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with hypertension within one year following his 
period of active military service from September 1970 to 
April 1972.  This disability was not shown until 1995.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The service medical records show that the veteran's hearing 
was normal at separation from service for his period of 
active military service from September 1969 to April 1972.  
There were no complaints, findings, or treatment of hearing 
loss during active service.  

Even if a hearing loss disability is not demonstrated at the 
time of separation from service, a veteran may nevertheless 
establish service connection by submitting evidence that a 
current hearing loss disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993). 

Following service, the veteran served in the U.S. Army 
Reserves.  His post-service civilian occupation was working 
in a factory.  

Post-service VA treatment records showed normal hearing tests 
until an August 1995 periodic physical revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
5
-5
LEFT
05
0
0
20
40

A December 2001 periodic physical revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
20
LEFT
0
10
10
45
30

A December 2001 U.S. Public Health Service/Federal 
Occupational Health examination report stated that the 
veteran was exposed to factory noise about 8 hours per day.  
He also reported being exposed to firearms.  He used 
protective equipment such as ear plugs and ear muffs.  The 
veteran was diagnosed as having left ear hearing impairment 
in the mid to high frequency range.  

The evidence shows that the veteran has hearing loss in the 
left ear for VA compensation purposes.  However, there is no 
competent medical evidence of record showing that the 
veteran's left ear hearing loss had its onset during active 
service or within one year of his separation from active 
service, or is related to any in-service disease or injury.  
The service medical records do not show that the veteran had 
hearing loss in service.  The first medical evidence 
following service indicating that he had hearing loss was in 
August 1995.  This was approximately 23 years after 
separation, and there is no record of hearing loss prior to 
that date.  This lengthy period without treatment is again 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxon 
v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Furthermore, there is no competent medical evidence linking 
the veteran's hearing loss to any active service or to his 
time in the Reserves following service.  Hensley, 5 Vet. App. 
at 155.  In fact, the evidence of record shows that the 
veteran was exposed to noise in his full time civilian 
occupation.

In addition, neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin, 1 Vet. App. at 175; Espiritu, 2 Vet. 
App. at 494.  The record does not contain a competent opinion 
linking the veteran's current hearing loss to service and the 
medical evidence of record does not otherwise demonstrate 
that it is related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with hearing loss within one year following his 
period of active military service from September 1970 to 
April 1972.  This disability was not diagnosed until 1995.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not obtain an examination as the 
evidentiary record does not show that the veteran currently 
suffers from a left hip disability, a back disability, or 
tinnitus or that the veteran's current hearing loss, 
hypertension, right knee disability, right shoulder 
disability or sleep apnea may be associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C) (2007); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In August 2007, the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  All 
identified, pertinent evidence, including the veteran's 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  
Following the August 2007 hearing, the record was kept open 
for 60 days in order for the veteran to submit additional 
evidence, including private treatment records.  The veteran 
did not submit any additional evidence.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left hip disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for sleep apnea is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


